IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1844
                               Filed June 15, 2016


BILLIE JO CHAPMAN,
      Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



       An applicant appeals the district court’s summary dismissal of his

application for postconviction relief. AFFIRMED.




       Brian S. Munnelly of Munnelly Law Office, Omaha, Nebraska, for

appellant.

       Billie Jo Chapman, Coralville, pro se.

       Thomas J. Miller, Attorney General, Kevin Cmelik and Alexandra Link

(until withdrawal), Assistant Attorneys General, for appellee State.




       Considered by Vogel, P.J., and Doyle and Bower, JJ
                                        2


VOGEL, Presiding Judge.

      In May 2011, Billie Jo Chapman pled guilty to second-degree burglary and

willful injury causing serious injury while in the possession of a dangerous

weapon. He was sentenced to two, ten-year terms to be served concurrently

with a five-year mandatory minimum, consistent with the plea agreement.

Chapman filed a direct appeal, and his conviction was summarily affirmed by this

court, preserving his ineffective-assistance claims for possible postconviction

relief (PCR). State v. Chapman, No. 11-0856, 2012 WL 4513848, at *1 (Iowa Ct.

App. Oct. 3, 2012).

      Chapman then filed this PCR application in October 2012. The State filed

a motion for summary dismissal, which came before the court for a hearing on

August 23, 2013. The PCR court noted Chapman’s claim, among others, was

that his plea counsel was ineffective in allowing him to plead guilty while an

evidentiary hearing on his habeas corpus claim was pending.1 The PCR court

granted the State’s motion and dismissed Chapman’s claims stating, “Assuming

the facts Mr. Chapman has alleged are true—and the court notes that the State’s

witnesses do not agree with Chapman’s version of events—he cannot show that

he was prejudiced by entering his plea while any potential habeas claim was still

pending.” As the PCR court noted, the controlling law provides: “The general

rule is that a state’s right to try—and to imprison—a defendant for a crime is not

defeated by the manner in which he comes within its jurisdiction.” Herman v.

Brewer, 193 N.W.2d 540, 546 (Iowa 1972).


1
  Chapman asserts the manner in which he was arrested in Nebraska and then
extradited to Iowa to face the pending charges was improper.
                                           3


       On appeal, Chapman asserts the court erred in summarily dismissing his

claim. He asserts genuine issues of material fact exist regarding whether or not

he was assaulted and tasered during his arrest. We note the PCR court, in ruling

on the State’s motion, assumed the facts Chapman alleged regarding his

detention and arrest were true, but it still rejected his claim based on the

supreme court’s ruling in Herman. Chapman asks this court to overrule Herman.

“We are not at liberty to overturn Iowa Supreme Court precedent.” State v.

Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990).

       Chapman filed a separate pro se brief in this appeal, contesting the

evidence of his identity as the perpetrator of the crime. Setting aside the error

preservation concerns,2 by pleading guilty Chapman waived all defenses and

objections which are not intrinsic to the plea. See State v. Carroll, 767 N.W.2d
638, 641 (Iowa 2009). There is no claim plea counsel was ineffective in this

regard. Chapman also raises pro se claims regarding his arrest in Nebraska and

extradition to Iowa. These challenges are likewise denied in light of Herman.

       We affirm the district court’s summary dismissal without further opinion

pursuant to Iowa Court Rule 21.26(1)(a), (c), and (d).

       AFFIRMED.




2
  Issues must be both raised in and decided by the district court before we will address
them on appeal. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012).